Exhibit 10.39

LOGO [g34144ex10_3839.jpg]

John Butler

EVP, Human Resources

LOGO [g34144confidential.jpg]

October 27, 2008

 

TO: Ms. Sara Genster Robling

 

  RE: EMPLOYMENT OFFER

Dear Sally,

We are pleased to confirm our offer for the position of Chief Marketing Officer,
for Pinnacle Foods Group LLC (“Pinnacle”), Mountain Lakes, NJ, at a bi-weekly
salary of $12,980.76 (which equates to an annual salary of $337,500.00). You
will report directly to Jeff Ansell, Chief Executive Officer. In addition to
your base salary, you will be eligible for participation in our Management
Incentive Program, which is designed to provide incentive compensation to
employees who make a substantial contribution to the success of the Company.
Your bonus target is 75% of your base salary. Your bonus payment is contingent
on company performance and the achievement of personal performance targets
recommended by Jeff, and approved by the Pinnacle Compensation Committee.

You will receive Profits Interests of 300 Units in the Pinnacle
senior management equity plan and you will be subject to all of the terms and
conditions thereof.

Should your position be eliminated or you are terminated for anything other than
cause, you would be guaranteed nine (9) months of base salary to be paid in
accordance with our severance policy. In addition, if you have not obtained
employment at the end of nine months, these severance benefits may be extended
for up to an additional three (3) months or until you gain new employment
whichever comes first.

You will be expected to execute a Confidentiality and Non-Disclosure Agreement
with Pinnacle Foods Group LLC. It is my understanding, and you have confirmed,
that you have signed a Confidentiality Agreement, Non-Disclosure Agreement
and/or Non-Compete Agreement with your previous employer a copy of which you
will provide for Pinnacle’s review. You confirm that you are under no other
obligations, including the above referenced Confidentiality Agreement,
Non-Disclosure Agreement and/or Non-Compete Agreement or agreements with any
other employer that would interfere with your employment with us and the job
responsibilities as discussed to date. Further, you are not prohibited or
restricted from accepting employment with Pinnacle as offered in this letter.
Pinnacle also confirms that we do not want you to share any of the confidential
information as part of your Pinnacle job responsibilities.

ONE  OLD  BLOOMFIELD  AVENUE,  MOUNTAIN  LAKES,  NEW  JERSEY  07046

Phone: 973-541-8647 • Fax: 973-541-6693



--------------------------------------------------------------------------------

Genster Robling

Page 2

 

Additionally, you have confirmed to me that you are not in possession of any
confidential, proprietary and/or trade secret information obtained from your
current, or any former, employer, which you intend to utilize in furtherance of
our business. Further you understand that you are specifically advised by
Pinnacle against possessing or using any such confidential, proprietary and/or
trade secret information. Should you have any questions regarding this matter,
please contact me immediately.

Enclosed with this letter is information about Pinnacle’s Benefit Plan which
includes: Medical Plan, Prescription Drug Plan, Dental Plan, Short-Term
Disability Plan, Basic Life Insurance Plan and Business Travel Insurance Plan,
along with a 401(k) Savings Program. You are eligible for four weeks of annual
vacation. Our vacation year starts on January 1 and your 2008 vacation will be
prorated based on your starting date of employment.

Your employment is contingent upon successful completion of our employment
process, including but not limited to: verification of your employment and
education, reference checks, a pre-employment drug screening test and medical
examination and/or inquiry. Please contact Mary Lou Kehoe, Director, Human
Resources at 856-969-7318 to initiate the pre-employment process. If you have
any questions regarding our offer, please don’t hesitate to contact me in our
offices at 973-541-8647.

Please sign and return this letter to me. The mailing address is: 1 Old
Bloomfield Avenue, Mountain Lakes, NJ 07046. We anticipate you starting with us
not later than November 17, 2008.

We are looking forward to what we believe would be a mutually successful and
beneficial relationship.

 

         Regards,             John Butler     ACCEPTED:            

 

     

 

    Ms. Sara Genster Robling     Date  

cc:     file

 

ONE  OLD  BLOOMFIELD  AVENUE,  MOUNTAIN  LAKES,  NEW  JERSEY  07046

Phone: 973-541-8647 • Fax: 973-541-6693